DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11289297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US 20180174791 A1).
As to claim 1, Kawai discloses: A fuse assembly (Fig. 5A-5C, 8) comprising: 
a fuse body 52; 
a terminal assembly 2 disposed within the fuse body and having first and second opposing surfaces (top and bottom), the terminal assembly comprising a fuse element (between 21a and 22a) extending between a first terminal 21 and a second terminal 22; 
an endbell 51 to be coupled to the fuse body, the endbell comprising: 
a first endbell portion 53 comprising a first receptacle 531, 533 formed therein and a first protrusion 532 extending therefrom, the first receptacle comprising a first lip seat 531 that extends from a center portion of the first endbell portion and a block receiver 533 orthogonal to the first lip seat; and 
a second endbell portion 54 comprising a second receptacle 543 formed therein and a second protrusion 541, 542 extending therefrom, the second protrusion comprising a second lip seat 541 that extends from a center portion of the second endbell portion, and a block 542 orthogonal to the second lip seat, the first endbell portion and the second endbell portion being fastened to one another with the terminal assembly sandwiched therebetween (Fig. 5B), wherein the block of the second protrusion matingly engages the block receiver of the first receptacle (Fig. 5B).
As to claim 3, Kawai discloses: wherein the first endbell portion is identical to the second endbell portion (see Fig. 5A-5C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 20180174791 A1) as applied to claim 1 above, and further in view of Ehlmann (US 4972170 A).
As to claim 2, Kawai does not explicitly disclose: further comprising: 
a first slot formed in a circumferential edge of the first endbell portion; 
a second slot formed in a circumferential edge of the second endbell portion; 
a first hole formed in the fuse body; 
a second hole formed in the fuse body; 
a first insertion pin extending through the first hole and the first slot; and 
a second insertion pin extending through the second hole and the second slot; 
wherein the first and second insertion pins secure the endbell to the fuse body.
However, Ehlmann discloses:
a first slot (pin hole corresponding to pins 41 - see col. 4, lines 1-19; Fig. 1B and 9) formed in a circumferential edge of the first endbell portion (mislabeled as 10, left endbell 12 in Fig. 1B); 
a second slot (pin hole corresponding to pins 41 - see col. 4, lines 1-19; Fig. 1B and 9) formed in a circumferential edge of the second endbell portion 12 (right; Fig. 1B); 
a first hole (pin hole corresponding to pins 41 - see col. 4, lines 1-19; Fig. 1B and 9)  formed in the fuse body 40; 
a second hole (pin hole corresponding to pins 41 - see col. 4, lines 1-19; Fig. 1B and 9) formed in the fuse body; 
a first insertion pin 41 extending through the first hole and the first slot; and 
a second insertion pin 41 extending through the second hole and the second slot; 
wherein the first and second insertion pins secure the endbell to the fuse body (see col. 4, lines 1-19; Fig. 9);
in order to secure the end bells within the fuse body (col. 4, lines 10-12).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kawai as suggested by Ehlmann, e.g., providing:
a first slot formed in a circumferential edge of the first endbell portion; 
a second slot formed in a circumferential edge of the second endbell portion; 
a first hole formed in the fuse body; 
a second hole formed in the fuse body; 
a first insertion pin extending through the first hole and the first slot; and 
a second insertion pin extending through the second hole and the second slot; 
wherein the first and second insertion pins secure the endbell to the fuse body;
in order to secure the end bells and/or end bell portions within the fuse body.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 20180174791 A1) as applied to claim 1 above, and further in view of Douglass (US 20170365434 A1).
As to claim 4, Kawai does not explicitly disclose:
wherein the endbell is formed of a zinc alloy material.
However, Douglass suggests providing:
wherein the endbell  226, 228 (Fig. 3) is formed of a zinc alloy material (brass – par. 0041);
in order to provide electrically conductive end plates/endbells (par. 0041).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kawai as suggested by Douglass, e.g., providing:
wherein the endbell is formed of a zinc alloy material;
in order to provide electrically conductive endbells.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).


Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as obvious over Ehlmann (US 4972170 A).
As to claim 16, Ehlmann discloses: A fuse assembly (Fig. 1B-9) comprising: 
a fuse body 40 comprising a first hole and a second hole (see Fig. 1B, corresponding to pins 41, see also Fig. 9; col. 4, lines 15-19 and 42-45), wherein the fuse body is molded with the first and second holes; 
a first endbell portion 12 molded (col. 4, lines 4-7) with a first slot (pin hole corresponding to pin 41, see Fig. 1B and Fig. 9; col. 4, lines 15-19), wherein the first slot is formed radially into a circumferential edge of the first endbell portion forming a radial cavity therethrough; and 
a first insertion pin 41 extending through the first hole and the first slot.
Examiner notes that the term “therethrough” is interpreted as meaning “into”, and not entirely through, consistently with Applicant’s Drawings, (particularly 11A-12), which nowhere depict the claimed endbell slot extending entirely through an endbell portion.
Regarding the process limitations of “molded”, even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). 
The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Alternatively, Ehlmann suggests that insulating materials such as plastic can be molded, instead of machined, allowing for the use of more intricate shapes when necessary and that the fuse body 40 is insulating (col. 4, lines 2-9). 
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ehlmann as suggested by Ehlmann, e.g., providing:
wherein the fuse body is molded with the first and second holes;
in order to form an insulating fuse body by molding instead of machining, and/or provide a more intricate shaped fuse body.
Ehlmann does not explicitly disclose:
the first slot being trapezoid-shaped, with a top of the slot near the circumferential edge being wider than at a bottom of the slot.
The slots of Ehlmann provide slots for receiving pins 41 and pinning the fuse body to the endbells (see Fig. 1B-9)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Ehlmann to have trapezoid-shaped slots, e.g., providing:
the first slot being trapezoid-shaped, with a top of the slot near the circumferential edge being wider than at a bottom of the slot;
in order to provide slots for receiving pins and pinning the fuse body to the endbells.
A change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
There is no evidence of the criticality of the claimed trapezoid shape (see par. [0089]).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 17, the obvious modification of Ehlmann above discloses: a second endbell portion molded with a second slot, wherein the second slot is formed radially into a circumferential edge of the second endbell portion forming a radial cavity therethrough (the second endbell is formed the same as the first; see col. 4, lines 1-19; Fig. 1B and 9); and 
a second insertion pin 41 extending through the second hole and the second slot (see col. 4, lines 1-19; Fig. 1B and 9).
As to claim 18, the obvious modification of Ehlmann above discloses: wherein the first and second insertion pins 41 secure the first and second endbell portions to the fuse body (see col. 4, lines 1-19; Fig. 1B and 9).
As to claim 19, the obvious modification of Ehlmann above discloses: further comprising a terminal assembly 14, 30 (see Fig. 1B) disposed within the fuse body, the terminal assembly comprising a fuse element 30 extending between a first terminal 14 (left) and a second terminal 14 (right).
As to claim 20, the obvious modification of Ehlmann above discloses: wherein the first endbell portion (mislabeled as 10, e.g., left endbell 12; see Fig. 1B) and the second endbell portion (right endbell 12) are fastened to one another with the terminal assembly sandwiched therebetween (at least 30 and the interior portions 44, 46 of terminals 14), the first endbell and the second endbell forming a seal around the terminal assembly (staked, coined, or mechanically upset at 46; col. 3, lines 9-11; the first endbell and the second endbell form enough of a seal that they retain the arc-quenching material 43, see Fig. 5-6 and col. 4. line 46 – col. 5, line 3).
Seal - to close or make secure against access, leakage, or passage by a fastening or coating (Merriam-Webster’s Dictionary). Endbells must prevent sand/arc quenching material 43 from leakage out of slots 16, and thus can be construed as forming a seal.

Allowable Subject Matter
Claims 8-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 8-15, the allowability resides in the overall structure of the device as recited in amended independent claim 8, and at least in part, because claim 8 recites the following limitations: 
 “a first endbell portion comprising a first crush rib, wherein the first crush rib is adapted to engage a first surface of the terminal assembly; and 
a second endbell portion comprising a second crush rib, wherein the second crush rib is adapted to engage a second surface of the terminal assembly opposite the first surface”.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, particularly the crush ribs with the endbell, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 5-7, the allowability resides in the overall structure of the device as recited in the amended dependent claim 5, including all of the limitations of their base claims and intervening claims, and at least in part, because claim 5 recites the following limitations: 
“a first crush rib engaging the first surface of the terminal assembly; and 
a second crush rib engaging the second surface of the terminal assembly, wherein the first crush rib and the second crush rib form a seal around the terminal assembly”.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.

Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered but they are not persuasive. The rejections of claims 16-20 have been appropriately amended to address the new limitations, and a new grounds of rejection has been applied to address the new limitations in claims 1-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835